DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Specie 1C and 2B in the reply filed on 6/2/2021 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter would necessarily encompass a search for the remaining species.  This is not found persuasive because the ranges do not overlap.   A search would not necessarily encompass all the species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indefinite because it is unclear if the term “includes” is considered open or closed language.  The Examiner suggests using the terms “comprising” or “consisting of” to clarify the language.  For the purpose of examination, it will be interpreted as “comprising”.
Claim 26 is indefinite because it is unclear if I need both carbides AND carbide/nitride precipitates, or can it be either carbides OR carbide/nitride precipitates?  Since the claim states “one or more”, it makes it appear as if it can be either one or both.  If the limitation can be considered OR, then it appears that the last part of the claim stating “wherein a volume fraction of the plurality of precipitates is 0.0025 to 0.0077 for nitrogen in the range of 100 ppm to 500 ppm in combination with 0.03 to 0.05 wt.% C” is not required.  The Examiner requests that the Applicant please clarify this limitation.  For the purpose of examination, it can be either carbides OR carbide/nitride precipitates and the last three lines of the claim are not required since the carbide/nitride precipitates are not positively required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26, 28-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sampath et al. (5,744,782).

Regarding claim 26, since Sampath discloses the method steps of claim 24 as claimed, it is the Examiner’s position that Sampath discloses “a microstructure of the solidified weld material includes a plurality of precipitates, wherein the plurality of precipitates include one or more of a plurality of metal carbide precipitates”. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 28, Sampath discloses modifying (reducing) the nitrogen content includes adding nitrogen to the region of molten material.  

Regarding claim 30, Sampath discloses that the at least one metallic body and the second metallic body are dissimilar metals (column 2 lines 24-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (5,744,782) as applied to claim 24 above, and further in view of Osuki (2010/0136361).
Regarding claim 25, Sampath discloses N up to 250 ppm and C up to 0.040 wt.% (claims 16-17).  Sampath does not specifically disclose that the composition of the weld material includes: Cr 18.0 to 22.0 wt.%, Mn 2.5 to 3.5 wt.%, Fe up to 3.0 wt.%,  Na+Ta 2.0 to 3.0 wt% Ti up to 0.75 wt.%, Si up to 0.25 wt.%, and Ni equal to or greater than 67 wt.%, wherein, the composition includes one of: (i) N up to 250 ppm and C up to 0.040 wt.% and (ii) N of 100 ppm to 500 ppm and C of 0.03 wt.% to 0.06 wt.%.  However, Osuki discloses a weld material that has Cr 18-30 wt%, Mn not more than 3wt%, Fe a balance, Nb not more than 3% Ta not more than 8%, Ti not more than 3%, Si not more 
Regarding claim 27, Sampath does not disclose a microstructure of the weld material includes a plurality of NbC precipitates.  However, Osuki discloses NbC precipitates (Nb forms carbides which will inherently form a plurality of NbC precipitates when crystallized) (paragraph 0204). To one skilled in the art at the time of the invention it would have been obvious to include Nb in the composition (that will form NbC) because Osuki discloses that the Nb improves high temperature strengths such has creep strength (paragraph 0204).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735